TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00441-CV



                                       In re Tedde R. Blunck


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and motion for emergency temporary relief are

denied. See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Melissa Goodwin, Justice



Before Chief Justice Jones, Justices Rose and Goodwin

Filed: June 26, 2013